Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,564,246 (thereafter referred to as Patent ’246). Although the claims at issue are not identical, they are not patentably distinct from each other.
As for claim 1, Patent ’246 discloses a traveling wave test system (see claim 1 of Patent ’246) for testing a high-speed electrical power system fault detector, comprising: 
a stimulus generator  (Stimulus generator; see claim 1, lines 5-6 of Patent ’246) configured to generate a representation of an electric power system signal;
the traveling wave test system (the traveling test system, see claim 1, lines 7-10 of Patent ’246) configured to generate a plurality of traveling wave signals of a simulated fault to be imposed on the representation of the electric power system signal from the stimulus generator, the traveling wave test system comprising: 
an input (input; see claim 1, lines 11-13 of Patent ’246) configured to receive a control signal to control times at which the plurality of traveling wave signals are to be imposed on the representation of the electric power system signal; 
an output controller (output controller; see claim 1, lines 14-17 of Patent ’246) configured to control the imposition of the traveling wave signals onto the representation of the electric power system signal based on the control signal received at the input; and, 
a coupler (coupler; see claim 1, lines 18-19 of Patent ’246) configured to impose the plurality of traveling wave signals onto the representation of the electric power system signal.

As for claim 2, Patent ’246 discloses the traveling wave test system of claim 1, wherein the traveling wave test system is further configured to impose a delay between each of the plurality of traveling wave signals (see claim 2 of Patent ’246).

As for claim 3, Patent ’246 discloses the traveling wave test system of claim 2, wherein the delay between each of the plurality of traveling wave signals is determined based on a simulated fault location(see claim 3 of Patent ’246).

As for claim 4, Patent ’246 discloses the traveling wave test system of claim 1, further comprising a user interface module in communication with the input, the user interface module configured to receive instructions from a user regarding the times at which the plurality of traveling wave signals are imposed onto the representation of the electric power system signal(see claim 4 of Patent ’246).

As for claim 5, Patent ’246 discloses the traveling wave test system of claim 1, wherein the plurality of traveling wave signals comprise at least one simulation of a reflection of an initial wave front of a simulated fault(see claim 5 of Patent ’246).

As for claim 6, Patent ’246 discloses the traveling wave test system of claim 1, further comprising: a voltage output configured to provide a first subset of the plurality of traveling wave signals to a voltage input of the fault detector; and a current output configured to provide a second subset of the plurality of traveling wave signals to a current input of the fault detector(see claim 6 of Patent ’246).

a stimulus generator (stimulus generator; see claim 10, lines 4-5 of Patent ’246; or see claim 1, lines 5-6 of Patent ’246) configured to generate a representation of an electric power system signal; 
a traveling wave test system (traveling wave test system; see claim 10, lines 6-8 of Patent ’246 ; or see claim 1, lines 7-10 of Patent ’246) configured to generate a traveling wave signal to be imposed on the representation of the electric power system signal; and 
an output controller(output controller; see claim 10, lines 9-13 of Patent ’246; or see claim 1, lines 14-17 of Patent ’246)  in communication with the stimulus generator and the traveling wave test system and configured to cause the stimulus generator to provide the representation of the electric power system signal and the traveling wave signal to the at least one fault detector.

As for claim 8, Patent ’246 discloses the system of claim 7, wherein the traveling wave signal comprises an initial wave front, and the traveling wave test system is further configured to generate a representation of a reflection of the traveling wave after a delay(see claim 11 of Patent ’246).

As for claim 9, Patent ’246 discloses the system of claim 8, wherein the delay is determined based on a simulated fault location (see claim 12 of Patent ’246).

As for claim 10, Patent ’246 discloses the system of claim 7, wherein the traveling wave test system further comprises an injection capacitor configured to be selectively discharged to create the traveling wave signal(see claim 13 of Patent ’246).



As for claim 12, Patent ’246 discloses the system of claim 7 as discussed above (see claims 10 and 1 of Patent ’246). Patent ‘246 does not specifically disclose wherein the representation of the electric power system signal comprises a sinusoidal signal. It would have been obvious to a person of ordinary skill in the art to recognize that using a conventional sinusoidal signal for the representation of the electric power system signal would not make the current application patentably distinct from the cited Patent.

As for claim 13, Patent ’246 discloses the system of claim 7, wherein the traveling wave test system further comprises an amplifier configured to create the traveling wave signal(see claim 15 of Patent ’246).

As for claim 14, Patent ’246 discloses the system of claim 7, wherein the output controller further comprises an input configured to receive a signal to control a time at which the traveling wave signal is imposed on the representation of an electric power system signal(see claim 1,lines 11-13 of Patent ’246).

As for claim 15, Patent ’246 discloses the system of claim 14, wherein the input comprises a transistor-transistor logic input (see claim 7 of Patent ’246).



As for claim 17, Patent ’246 discloses the system of claim 14, wherein the input is configured to connect to the at least one high-speed electrical power system fault detector (see claim 9 of Patent ’246).

As for claim 18, Patent ’246 discloses the system of claim 7, wherein the apparatus is configured to provide a plurality of traveling wave signals to a first high-speed electric fault detector and a second high-speed electric fault detector(see claim 16 of Patent ’246).

As for claim 19, Patent ’246 discloses the system of claim 18, wherein the traveling wave test system is further configured to generate the plurality of traveling wave signals, each of the plurality of traveling wave signals separated by a delay, and the traveling wave test system is further configured to determine the delay between each of the plurality of traveling wave signals based on a simulated fault location(see claim 17 of Patent ’246).

As for claim 20, Patent ’246 discloses the system of claim 7, further comprising a user interface module in communication with the output controller, the user interface module configured to receive instructions from a user to impose the traveling wave signal on the representation of the electric power system signal(see claim 18 of Patent ’246).

Conclusion


Schweitzer, III et al. (U. S. Patent 9,383,735) discloses a distributed controller in an electric power system for determining intelligent Electronic Device (IED) state. 
Obbalareddi Demudu et al. (U. S. Patent 11,047,892) discloses a system and method for locating fault in a mixed power transmission line using IED for detecting travelling wave. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230. The examiner can normally be reached 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY HE/Primary Examiner, Art Unit 2867